ITEMID: 001-5789
LANGUAGEISOCODE: ENG
RESPONDENT: GRC
BRANCH: ADMISSIBILITY
DATE: 2001
DOCNAME: IERONYMAKIS AND OTHERS AND PLEVRAKI v. GREECE
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: András Baka
TEXT: The applicants are 104 Greek nationals whose names are held in the Court’s case-file. They are represented before the Court by Mr A. Bafakis, a lawyer practising in Heraklion (Crete).
The facts of the case, as submitted by the parties, may be summarised as follows.
The applicants were hired by the Greek Air Forces and were put at the disposal of the American forces in Greece, in accordance with an agreement concluded between Greece and the United States.
In 1989 the Administrative Arbitration Court of Appeal (Δευτεροβάθμιο Διοικητικό Διαιτητικό Δικαστήριο) of Athens considered that the members of the Association of the Employees of the American Forces (Σύλλογος Εργαζομένων δια τας Δυνάμεις ΗΠΑ) were entitled to a pay rise (decision no. 39/1989).
On 9 October 1989 the Minister of Labour vested this decision with executory force (ministerial decision no. 17836/89). However, the applicants were never given the pay rise in question.
Between September 1993 and June 1994 the applicants were dismissed from their posts because the American base where they used to work closed down.
On 13 June 1997 the Legal Council of State considered, by majority, that the Greek Air Force was under no obligation to employ those dismissed from the American base. However, on 5 November 1997 the Deputy Minister of National Defence refused to accept the opinion of the Legal Council of State. On the contrary, he accepted the opinion of the minority to the effect that the persons concerned remained employees of the Greek Air Force.
The applicants remain unemployed.
Under the Greek legal system, the failure to conclude a collective labour agreement (συλλογική σύμβαση εργασίας) gives rise to the intervention of the Administrative Arbitration Courts. The final decisions of these courts are regulatory administrative acts (κανονιστικές διοικητικές πράξεις) which, following their approval by the Minister of Labour, have the effect of collective labour agreements. Their non-enforcement gives the interested employees an actionable claim against the State.
Several former employees of the American forces (about 150 out of 320) have brought civil actions before the ordinary courts seeking the readjustment of their salaries on the basis of decision no. 39/1989. The courts found in their favour (see, for example, decision no. 201/1989 of the First Instance Civil Court of Heraklion, upheld by decision no. 72/1993 of the Crete Court of Appeal). The State, which had originally appealed in cassation, withdrew its appeals and has already complied with the courts’ judgments.
